Case: 1:18-cv-01777-CAB Doc #: 37 Filed: 07/14/20 1 of 2. PageID #: 425




                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION


LEROY THOMPSON,                               )      CASE NO. 1:18CV1777
                                              )
               Plaintiff,                     )
                                              )      JUDGE CHRISTOPHER A. BOYKO
               vs.                            )
                                              )      ORDER
                                              )
SECRETARY OF THE U.S. DEPT.                   )
OF VETERANS AFFAIRS, et al.,                  )
         Defendants.                          )
                                              )

CHRISTOPHER A. BOYKO, J.:

       This matter comes before the Court upon the Report and Recommendation (ECF DKT

#36) of Magistrate Judge David A. Ruiz regarding the Motion (ECF DKT #32) of Defendant

Secretary of the U.S. Department of Veterans Affairs (“VA”) to Strike the Second Amended

Complaint and for Partial Dismissal. Plaintiff’s Second Amended Complaint asserts Race

Discrimination and Retaliation in violation of Title VII, 42 U.S.C. § 2000c-3(A); Hostile Work

Environment Discrimination in violation of Title VII, 42 U.S.C. § 2000c-3(A); and Disability

Discrimination and Retaliation. On June 12, 2020, the Magistrate Judge recommended denying

Defendant’s Motion to Strike and for Partial Dismissal in its entirety.

       Fed.R.Civ.P. 72(b) provides that objections to a Report and Recommendation must be

filed within fourteen days after service; but Defendant has failed to timely file any such

objections. Therefore, the Court must assume that Defendant is satisfied with the Magistrate

Judge’s recommendation. Any further review by this Court would be a duplicative and

inefficient use of the Court’s limited resources. Thomas v. Arn, 728 F.2d 813 (6th Cir. 1984),

aff’d, 474 U.S. 140 (1985); Howard v. Secretary of Health and Human Services, 932 F.2d 505
Case: 1:18-cv-01777-CAB Doc #: 37 Filed: 07/14/20 2 of 2. PageID #: 426




(6th Cir. 1991); United States v. Walters, 638 F.2d 947 (6th Cir.1981).

       Therefore, the Court adopts in full the Report and Recommendation (ECF DKT #36); and

the Motion (ECF DKT #32) of Defendant Secretary of the U.S. Department of Veterans Affairs

(“VA”) to Strike the Second Amended Complaint and for Partial Dismissal is DENIED.




               IT IS SO ORDERED.

       Dated: July 14, 2020



                                             s/Christopher A. Boyko
                                             CHRISTOPHER A. BOYKO
                                             SENIOR UNITED STATES DISTRICT JUDGE




                                              -2-
